Citation Nr: 0615171	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  05-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include major depression with psychotic features 
(claimed as post-traumatic stress disorder).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from July 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a psychiatric disorder 
attributable to service.

3.  The veteran does not have post-traumatic stress disorder 
attributable to service.


CONCLUSION OF LAW

A psychiatric disorder, to include post-traumatic stress 
disorder, was not incurred in or aggravated by service.  §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in February 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Here, the February 2004 
letter was issued before the May 2004 rating decision which 
denied the benefit sought on appeal; and, thus, the notice 
was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The veteran 
was provided a VA examination in August 2003.  Although this 
examination was conducted as part of his claim for 
nonservice-connected pension, it included a mental health 
examination, which was adequate for purposes of the issue on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran asserts that he has post-traumatic stress 
disorder due to a car accident while in service.  In June 
1975, the veteran was on leave and driving the car involved 
in the accident, which killed the passenger, his best friend.  
That event, the veteran alleges, has caused him to have a 
current mental disability.  The veteran relates that after 
the June 1975 car accident he had difficulty continuing in 
life and that he began using drugs and had incursions with 
the law, as evidenced by his police record.  The RO 
characterized the veteran's claim as entitlement to service 
connection for an acquired psychiatric disorder to include 
major depression with psychotic features instead of post-
traumatic stress disorder.  The Board will evaluate the 
veteran's entitlement to service connection under both 
disabilities.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  The diagnosis of a mental 
disorder must conform to the DSM-IV and be supported by the 
findings of a medical examiner.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran claims as his stressor an auto 
accident.  The auto accident occurred in June 1975, while 
the veteran was home on leave in Texas.  The veteran was 
driving with three passengers.  Police records verify that 
the accident occurred, and indicate that no property, other 
than the vehicles, sustained damage.  No action was taken on 
any possible charges.  The police record does not indicate 
that there were any injuries or deaths caused by the 
accident.  The passenger that the veteran asserts died due 
to injuries sustained in the accident died in December 1979.  
The veteran explained that the veteran died due to brain 
injuries incurred during the accident.  Other than the 
veteran's statements, the record contains no evidence of 
these injuries or evidence that supports the assertion that 
the passenger's death was due to brain damage. 

The veteran's service records do not provide any indication 
of diagnosis, treatment or counseling for a mental disorder.  
In the veteran's Report of Medical History completed at the 
veteran's discharge from service in December 1975, he 
indicated that he did not know whether he had ever or 
currently had depression or excessive worry; the veteran had 
marked no to the same question upon enlistment.

After service, the veteran has sought treatment for mental 
disorders.  He complains of nightmares, sleeping problems, 
anxiety and depression. In September 2003, a VA medical 
doctor diagnosed major depression with psychotic features 
and concluded that the veteran's Global Assessment of 
Functioning (GAF) score was 40.  

The veteran's medical record also contains several notations 
regarding post-traumatic stress disorder.  In September 
2004, the VA medical doctor completed another mental health 
report for the veteran.  The medical doctor noted that the 
veteran reported having almost nightly nightmares about the 
June 1975 car accident and having daily intrusive thoughts.  
The medical doctor continued the diagnosis of major 
depression with psychotic features, but also diagnosed post-
traumatic stress disorder due to the car accident.  In 
addition, she found that the veteran possibly had a 
cognitive disorder.  The medical record indicates that the 
veteran is on several medications for his mental disorders.  

The veteran notes that he had increased depression after the 
accident.  Although the veteran marked on his Report of 
Medical History that the he did not know whether he had 
depression or excessive worry, this evidence is insufficient 
to show that he first had depression during service because 
it does not clearly show that he had depression and there is 
no evidence to explain it or support it, such as evidence 
that he sought counseling during service.  As the veteran 
has a current diagnosis of major depression, but there is no 
objective evidence indicating that he had this disability 
while in service, the Board finds that the veteran does not 
have major depression with psychotic features or any other 
acquired psychiatric disorder attributable to service.  

As the Board has found that the veteran did not have major 
depression due to his service, the Board will now consider 
whether the veteran has post-traumatic stress disorder 
attributable to the stress caused by the June 1975 car 
accident.  The police record of the accident provides 
verification of the accident but does not indicate that the 
veteran's best friend was injured.  The RO sought to verify 
the account by contacting the two other passengers in the 
car but the veteran did not provide their addresses as 
requested.  As noted, the record shows that the best friend 
died approximately four years after the car accident.  The 
veteran sought to explain the span of time between the 
accident and death by alleging that the veteran died due to 
brain damage caused in the accident.  The veteran did not 
provide any evidence to support this assertion.  

The medical doctor's diagnosis of post-traumatic stress 
disorder notes the car accident as the stressor, but there 
is no verification of the details of the accident as 
described by the veteran.  As the evidence of record 
indicates that the car accident occurred but does not 
support the details which are alleged to have caused the 
stress, the Board finds that the veteran does not have post-
traumatic stress disorder attributable to service.

In concluding that the veteran's psychotic disorder was not 
incurred in or aggravated by service and that the veteran's 
post-traumatic stress disorder is not connected to service, 
the Board relied on the lack of evidence other than the 
veteran's statements which support the veteran's claim that 
his mental disorder are related to his service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim 
must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990); Ortiz v. Principi, 274 
F.3d 1361, 1365 (Fed. Cir. 2001).  


ORDER

Service connection for an acquired psychiatric disorder to 
include major depression with psychotic features (claimed as 
post-traumatic stress disorder) is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


